Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 26 April 2022 for application number 17/729,597. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 13-21 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  4/26/22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,356,702. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 13, ‘702 discloses a method of decoding a video signal by an apparatus, comprising: 
whether a transform skip is applied to a current block (claim 1); 
wherein the transform index is binarized based on a truncated unary method (claim 1).
Although ‘702 further discloses acquiring a transform index indicating a combination of transform types applied to a horizontal direction and a vertical direction of the current block (claim 2); performing inverse transform on coefficients of the current block based on the combination of the transform types indicated by the transform index (claim 1), ‘702 does not explicitly disclose obtaining a flag related to whether a transform skip is applied to a current block; acquiring a transform index indicating a combination of transform types applied to a horizontal direction and a vertical direction of the current block based on the flag specifying that the transform is applied to the current block; generate residual samples of the current block; generating reconstructed samples of the current block based on the residual samples.
In the same field of endeavor, Lee discloses obtaining a flag related to whether a transform skip is applied to a current block; acquiring a transform index indicating a combination of transform types applied to a horizontal direction and a vertical direction of the current block based on the flag specifying that the transform is applied to the current block (pars. 126, 153-155); generate residual samples of the current block (pars. 38, 47, 122); generating reconstructed samples of the current block based on the residual samples (pars. 38, 54).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify ‘702 to include the teachings of Lee in order to signal information in the bitstream.
Regarding claim 14, see teachings of claim 13.  ‘702 further discloses wherein the performing the inverse transform comprises: determining a region in the current block to which transform has been applied based on the combination of the transform types indicated by the transform index and a size of the current block; and performing the inverse transform on the region based on the combination of the transform types indicated by the transform index (claim 5).
Regarding claim 15, see teachings of claim 13.  Lee further discloses wherein the transform index indicates one of combinations comprising two transform types selected among a plurality of predefined transform types (pars. 145, 146; table 1).
Regarding claim 16, see teachings of claim 13.  ‘702 further discloses wherein the transform index indicates one among combinations of transform types defined in an intra mode group to which an intra prediction mode of the current block belongs, when intra prediction modes are grouped into a plurality of intra mode groups based on a prediction direction (claims 2 and 3).
Regarding claim 17, ‘702 discloses a method of encoding a video signal by an apparatus, comprising: generating a transform index indicating a combination of transform types applied to a horizontal direction and a vertical direction of the residual block based on that it is determined that the transform is applied to the residual block; performing the transform on the current block based on the combination of the transform types indicated by the transform index; binarizing the transform index based on a truncated unary method (claim 6).
‘702 does not explicitly disclose generating a residual block of the current block based on a prediction block of the current block; determining whether to apply a transform to the residual block.
In the same field of endeavor, Lee discloses generating a residual block of the current block based on a prediction block of the current block; determining whether to apply a transform to the residual block (pars. 38, 47, 54, 122).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify ‘702 to include the teachings of Lee in order to signal information to the decoder.
Regarding claim 18, see teachings of claim 13.  ‘702 and Lee further discloses wherein the performing the transform comprises: determining a region in the residual block to which the transform is to be applied based on the combination of the transform types indicated by the transform index and a size of the current block; and performing the transform on the region based on the combination of the transform types indicated by the transform index (claim 10).
Regarding claim 19, see teachings of claim 13.  Lee further discloses further discloses, wherein the transform index indicates one of combinations comprising two transform types selected among a plurality of predefined transform types (pars. 145, 146; table 1).
Regarding claim 20, see teachings of claim 13.  ‘702 further discloses wherein the transform index indicates one among combinations of transform types defined in an intra mode group to which an intra prediction mode of the current block belongs, when intra prediction modes are grouped into a plurality of intra mode groups based on a prediction direction (claims 7 and 8).
Regarding claim 21, ‘702 discloses a non-transitory computer-readable storage medium storing encoded picture data generated by performing steps of: determining whether to apply a transform to the residual block; generating a transform index indicating a combination of transform types applied to a horizontal direction and a vertical direction of the residual block based on that it is determined that the transform is applied to the residual block; binarizing the transform index based on a truncated unary method (claim 11).
‘702 does not explicitly disclose generating a residual block of the current block based on a prediction block of the current block; performing the transform on the residual block based on the combination of the transform types indicated by the transform index.
In the same field of endeavor, Lee discloses generating a residual block of the current block based on a prediction block of the current block; performing the transform on the residual block based on the combination of the transform types indicated by the transform index (pars. 38, 47, 54, 122).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify ‘702 to include the teachings of Lee in order to signal information in the bitstream.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486